Citation Nr: 1825838	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to March 31, 2010, for the grant of service connection for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to an effective date prior to September 23, 2010, for the grant of service connection for left lower extremity radiculopathy.

3.  Entitlement to an effective date prior to March 31, 2010, for the grant of a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1975 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In an August 2014 rating decision, the RO granted service connection for left lower extremity radiculopathy and assigned a 40 percent evaluations effective from September 23, 2010.  In a February 2015 rating decision, the RO found clear and unmistakable error in the prior August 2014 rating decision and granted service connection for degenerative disc disease and degenerative joint disease effective from March 31, 2010.  In a May 2015 rating decision, the RO  granted an earlier effective of March 31, 2010, for the grant of entitlement to TDIU (a later effective date was originally assigned in a December 2014 rating decision).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1.  The earliest claim for service connection for a lumbar spine disorder was received on March 31, 2010.

2.  There is no RO decision that addressed service connection for a lumbar spine disorder prior to the September 2010 rating decision on appeal.  There is also no prior formal or informal claim for benefits for service connection for a lumbar spine disorder pending before VA on January 31, 1983, or received by VA between that date and March 31, 2010.

3.  The date entitlement arose for the claim for service connection for left lower extremity radiculopathy was September 23, 2010, which is later than the March 31, 2010, claim for service connection for a lumbar spine disorder.

4.  Prior to March 31, 2010, the Veteran did not have any service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 31, 2010, for the grant of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine disorder are not met.  38 U.S.C. §§ 5101 (a), 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.1 (p), 3.151, 3.155, 3.159, 3.400 (2017).

2.  The criteria for an effective date prior to September 23, 2010, for the grant of service connection for left lower extremity radiculopathy are not met.  38 U.S.C.  
§§ 5107 (a), 5110 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).

3.  The criteria for entitlement to an effective date prior to March 31, 2010, for the grant of TDIU are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has contended that VA failed in its duty to notify by not providing him with notice that his service treatment records were missing and that his claim would be dismissed if he did not respond within a specified amount of time.  However, as discussed below, the resolution of the earlier effective date issues turn on when the Veteran first filed his claim for service connection for a lumbar spine disorder.  Thus, notification letters informing the Veteran of his missing service records or that his claim would be dismissed would not have any bearing on the outcome of this decision and are not needed to fairly decide the issues of entitlement to an earlier effective date.   See 38 U.S.C. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159 (c)(4)(A)-(C).  

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C. § 5110 (a). 

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32   (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C. § 5101 (a); 38 C.F.R. §§ 3.151 (a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35(1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160 (c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).


Effective Date for Service Connection for Lumbar Spine Disability

The Veteran has contended that he filed a claim for service connection for a lumbar spine disorder in January 1983.  Thus, he claims that he is entitled to an effective date of January 31, 1983.

The record reflects that the Veteran submitted an application form for compensation or pension at the time of his separation from service in January 1983.  He did not specify any sickness, disease, or injury for which a claim was made.  Instead, he wrote "see medical records."  See Veteran's Application for Compensation or Pension at Separation from Service, p.1.

In February 1983, VA sent the Veteran a form requesting that he identify the disabilities for which he wanted to file a claim.  The record does not contain any response from the Veteran.  An April 1983 document indicates that the claim was disallowed for failure to prosecute.

In March 2010, the Veteran submitted a fax indicating that he wished to file an informal claim for degenerative disc disease of the lumbar spine.  In April 2010, he submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, in which he indicated that he was submitting a claim for degenerative disc disease of the lumbar spine.  He also submitted VA treatment records which showed that he had low back pain since 2009.  

The RO denied the claim for service connection for degenerative disc disease of the lumbar spine with secondary osteoarthritis, spondylosis, severe spinal stenosis, and sciatica in a September 2010 rating decision.   The Veteran submitted a notice of disagreement with the decision and perfected an appeal.  The Board subsequently remanded the claim in May 2012.  In August 2014, the Board granted service connection for degenerative disc disease of the lumbar spine, and an August 2014 rating decision effectuated the grant of service connection.  

In a February 2015 rating decision, the RO revised the effective date from April 1, 2010, to March 31, 2010, for the grant of service connection for the lumbar spine disability based on clear and unmistakable error.  The RO found that the informal claim for service connection had been faxed and received on March 31, 2010.  In the February 2015 rating decision, the RO indicated that an earlier effective date dating back to January 1983 could not be assigned because the January 1983 claim was denied in April 1983 for failure to prosecute.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an effective date earlier than March 31, 2010, for the grant of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine.

With regard to the earliest date of claim, the Board finds that the January 1983 application for benefits is not a claim under the laws and regulations specified above.  In order for that application to be construed as a claim for a lumbar spine disorder, the Veteran must have identified the benefit sought. 38 C.F.R. § 3.155 (a).  This means that he must have described the nature of the disability for which he was seeking benefits, although the identification of the benefit sought does not require any technical precision.  See Ingram, 21 Vet. App. at 256-57.  In this regard, a claimant may identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Court held in Brokowski that a reference to "all disabilities of record" was insufficient to satisfy the requirement for informal claims under 38 C.F.R. § 3.155(a) that the claim must "identify the benefit sought." 23 Vet. App. at 86.  A VA adjudicator is not required to anticipate a claim for benefits for disabilities that have not been identified in the record by medical professionals or by competent lay evidence at the time that a claimant files a claim or during the claim's development.  Id. at 88.  Indeed, VA has never been obligated to read a claimant's mind, but must consider only claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see Sondel v. Brown, 6 Vet. App. 218, 220 (1994) (when issue is not reasonably raised, Board is not required to "conduct an exercise in prognostication").

The Veteran's January 1983 application for benefits does not specifically mention any disability.  Thus, it did not identify the benefit sought in accordance with 38 C.F.R. § 3.155 (a).  As noted above, in order to identify the benefit sought, a claimant may merely refer to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski, 23 Vet. App. at 86-87.  However, the Veteran's January 1983 application for benefits did not identify any disorder, body part, or symptoms.  Thus, the Board finds that the January 1983 application did not constitute a claim for service connection for a lumbar spine disorder.

Moreover, the Veteran did not show an intent to apply for benefits for a lumbar spine disorder until March 31, 2010.  38 C.F.R. §§ 3.1 (p), 3.151, 3.155(a).  The Veteran did not mention or identify any disorder.  Rather, he requested compensation for benefits, but only referenced that his service treatment records should be obtained and reviewed.  Prior to March 31, 2010, there is no statement of record that the Veteran intended to seek service connection for a lumbar spine disorder.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  While VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  Dunson v. Brown, 4 Vet App. 327, 330 (1993); see also Cintron, 13 Vet. App. at 259. 

In addition, the claims folder does not contain any earlier rating decision or Board decision in which the RO or the Board adjudicated a claim for service connection for a lumbar spine disorder prior to March 31, 2010.  The Board notes that, in the February 2015 rating decision, the RO indicated that the Veteran's January 1983 claim had been denied in April 1983 for failure to prosecute.  The April 1983 record shows that a claim was not denied, but rather, it was disallowed for failure to prosecute.  Thus, there was no rating decision issued prior to the September 2010 rating decision. 

The Board also notes that the Veteran indicated that there was clear and unmistakable error because he had not been assigned an effective date from January 1983 for his service-connected lumbar spine disorder.  In his March 2015 Form 9, the Veteran indicated that, because he was not informed that his claim for service connection was denied in 1983, VA had made a clear and unmistakable error in its duty to assist. 

Under 38 C.F.R. § 3.105 (a), a prior final decision of the VA can be reversed or amended where the evidence establishes CUE in the decision; however, as noted above, there was no rating decision issued in 1983.  As such, there was no final decision that could be subject to a CUE claim.  See Link v. West, 12 Vet. App. 39, 44-45 (1998) (holding that CUE claim does not exist, as a matter of law, where there is no prior final RO decision); see also Best v. Brown, 10 Vet. App. 322, 325 (1997).  In addition, the September 2010 rating decision is currently on appeal, and therefore, it is not a final rating decision subject to CUE.  

With regard to the date the disability arose, the evidence of record shows that the Veteran reported low back pain in 2009, which is prior to March 31, 2010, the date a claim for service connection was submitted.  As previously noted, an effective date is assigned based on the date of claim or the date entitlement arose, whichever is later.  In this case, the claim for service connection was received in March 2010, and entitlement arose in 2009, if not earlier.  Thus, the Veteran is not entitled to an effective date earlier than March 31, 2010, for the grant of service connection for his lumbar spine disability.


Effective Date for Service Connection for Left Lower Extremity Radiculopathy

The Veteran has contended that he should be entitled to an effective date prior to September 23, 2010, for the granted of service connection for left lower extremity radiculopathy.  As noted above, an effective date is assigned based on the date of claim or the date entitlement arose, whichever is later.  

As previously noted, the Veteran submitted his claim for service connection for a lumbar spine disorder on March 31, 2010.  Treatment records dated in December 2009 show that the Veteran reported having low back pain for the past year with pain radiating down his right leg; however, it was noted that he did not have left lower extremity radiculopathy.  Similarly, in treatment records dated in January 2010 and March 2010, the Veteran reported having right lower extremity pain, but there was no record of left lower extremity radiculopathy. 

In April 2010, the Veteran submitted a statement indicating that he experienced difficulty walking, standing, and bending due to constant and chronic pain from his low back and in his right leg.  Treatment records dated in August 2010 continued to note right lower extremity radiculopathy; however, the findings were negative for left lower extremity radiculopathy. 

In September 2010, the Veteran continued to report right lower extremity pain, but he also indicated that he had recently started suffering from pain in his left lower extremity.  In the August 2014 rating decision, the RO granted service connection for left lower extremity radiculopathy as secondary to service-connected degenerative disc disease and degenerative joint disease of the lumbar spine.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an effective date earlier than September 23, 2010, for the grant of service connection for left lower extremity radiculopathy. 

As previously noted, an effective date is assigned based on the date of claim or the date entitlement arose, whichever is later.  In this case, the Veteran was granted service connection for left lower extremity radiculopathy secondary to his lumbar spine disorder.  The date of his low back claim was March 31, 2010; however, the record does not reflect that there were any symptoms of left lower extremity disorder until September 2010.  In fact, prior to that date, it was continuously noted that were no findings of left lower extremity radiculopathy.  Thus, the date entitlement arose was later than the date of claim.

Accordingly, because entitlement to left lower extremity radiculopathy arose later than the date of the claim for service connection for a lumbar spine disorder, the Veteran would not be entitled to an effective date of March 31, 2010.  Thus, the Veteran is not entitled to an effective date earlier than September 23, 2010, for the grant of service connection for left lower extremity radiculopathy based on the date entitlement arose.


Earlier Effective Date for TDIU

The Veteran has contended that he should be entitled to an effective date prior to March 31, 2010, for the grant of TDIU.  

TDIU is a form of an increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  See Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  

As noted above, the assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, the effective date will be the date of receipt of the claim.  38 U.S.C. § 5110 (b); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) ("increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

After reviewing the evidence of record, the Board finds that an effective date earlier than March 31, 2010, is not warranted for the grant of TDIU because the Veteran was not service-connected for any disability prior to that date.  Even if it was factually ascertainable that the Veteran was unable to engage in gainful employment prior to March 31, 2010, a grant of TDIU can only be based on consideration of service-connected disabilities.  As the Veteran was not service-connected for any disability prior to March 31, 2010, as a matter of law, there is no basis upon which to assign an effective date for TDIU prior to that date.  Accordingly, the claim is denied.


ORDER

Entitlement to an effective date prior to March 31, 2010, for the grant of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine is denied.

Entitlement to an effective date prior to September 23, 2010, for the grant of service connection for left lower extremity radiculopathy is denied.

Entitlement to an effective date prior to March 31, 2010, for the grant of TDIU is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


